Citation Nr: 1722776	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA medical treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran's Spouse and the Veteran's Daughters


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1952 to January 1955. His military decorations include the Combat Infantryman Badge. The Veteran died in 2009 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the St. Paul, Minnesota, Regional Office (RO). In February 2012, the Veteran was afforded a hearing before a Decision Review Officer (DRO). In July 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are in the record. In February 2015, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

The Veteran's death due to a cardiac event caused by metabolic acidosis resulting from sepsis was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA medical treatment have been met. 38 U.S.C.A. §1151(a)(1)(B) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation and DIC shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a) (West 2014).

The Veteran was hospitalized at the Des Moines VA Medical Center (VAMC) due to complaints of diarrhea, anemia, and fatigue. He also had pain due to a fall a week prior to his hospitalization. He died at the hospital two days later. Laboratory results returned after his death revealed a blood infection. The Veteran's death certificate stated that the immediate cause of death was "coma" and listed "[o]ther significant conditions" of bladder cancer and severe metabolic acidosis. An autopsy report stated that an acute ischemic cardiac event was the most likely cause of death. A June 2015 VA medical opinion stated that the Veteran had "overwhelming metabolic acidosis related to sepsis" due to the blood infection "which then led to his cardiac related death in the face of severe coronary artery disease."

May 2011, September 2012, and June 2015 VA medical opinions all concluded that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Des Moines VA Medical Center in providing care to the Veteran prior to his death. The June 2015 medical opinion stated that when the Veteran was admitted to the hospital, he had an elevated white blood cell (WBC) count, but did not appear septic, and had "no fever, chills or systemic symptoms of infection other than diarrhea and his severe pain. Infection was considered and cultures were obtained, but antibiotics were not started as he was stable/did not appear septic and there was no known source of infection to treat. The elevation of WBC was felt to be due to stress." The examiner noted that the Veteran's WBC count was decreasing prior to the Veteran being found unresponsive. 

In the June 2015 VA medical opinion, the examiner repeatedly indicated that there was no way for the VA employees to know that the Veteran had a blood infection and was septic. He noted that the Veteran did not exhibit the usual symptoms of a systemic infection, his WBC count was decreasing on its own, and the laboratory results indicating the infection were not available until after the Veteran's death. The examiner wrote that the Veteran "did not appear septic," "sepsis . . . had not been clinically apparent," and the Veteran "did not exhibit the usual symptoms related to a systemic infection." 

Metabolic acidosis was listed as a "significant condition" on the Veteran's death certificate and the June 2015 VA examiner concluded that the metabolic acidosis was caused by sepsis which then led to the cardiac event that the autopsy reported concluded most likely resulted in the Veteran's death. The examiner stated that the rapid worsening of the Veteran's metabolic acidosis was consistent with sepsis due to his blood infection. The examiner also concluded that there was no way for the VAMC staff to have known that the Veteran was septic as he did not exhibit the usual clinical symptoms, his WBC count was improving on its own, and the laboratory results indicating the infection were not available until after the Veteran's death. Therefore, it was not reasonably foreseeable that the Veteran would have died from a cardiac event caused by metabolic acidosis resulting from sepsis. As the cardiac event was not reasonably foreseeable, entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death as a result of VA medical treatment is granted.


ORDER

The appeal is allowed and Dependency and Indemnity Compensation is granted. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


